November 10, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 2-3 the language “ones of the plurality of guides” and “ones of the plurality of rails” is unclear and confusing language.  It appears the language should be changed to - - the plurality of guides - - and - - the plurality of rails - -.  Or perhaps Applicant intended to define it as - - at least one of the plurality of guides - - and - - at least one of the plurality of rails - -.
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6  and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iulita (U.S. Patent No. 9,532,655 B2).

    PNG
    media_image1.png
    205
    152
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    215
    150
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    211
    242
    media_image3.png
    Greyscale

As for claim 1, Iulita teaches a chair apparatus comprising:
a chair portion 1; and
a base portion 10 including a support member 3 and a floorplate assembly including a slide portion 4 and a floorplate 5, the slide portion including a mounting plate 4 and a cover 9 with an opening 9A,
the chair portion 2 affixed to the support member 3, the support member extending through the opening 9A and affixed to the mounting plate 4, the mounting plate 4 movable within the 9A opening of the cover 9 to slide the chair portion along a portion of the slide portion.
As for claim 2, Iulita teaches that the slide portion includes a plurality of rails 6 positioned under the cover to facilitate movement of the mounting plate.
As for claim 3, Iulita teaches that the slide portion includes a plurality of guides 7 affixed to the mounting plate, ones of the plurality of guides 7 positioned with respect to respective ones of the plurality of rails to facilitate movement of the mounting plate.
As for claim 4, Iulita teaches that each of the plurality of guides 7 includes a first part affixed to the mounting plate and a second part positioned with respect to the respective one of the plurality of rails.
As for claim 5, Iulita includes a connector to connect to an external device; wherein the external device includes at least one of a gaming machine, a power source, a server, a meter, or a sensor (see the specification at column 4, lines 61-67 and column 5, lines 1-2 where it reads “footboard 5 can be provided, at an edge portion adjacent to said projecting portions 13A, with first electrical contacts 15, such as one or more terminal boards, suitable to be operatively connected to corresponding second electrical contacts 16 provided on the automatic machine support member 14, an in particular inside the housing seats 14A, to feed electric current to the seat or to control devices located on the seat when the support base 10 is in said second position.).
As for claim 8, Iulita teaches the chair portion includes a chair back 22 and a chair seat 2.
As for claim 9, Iulita teaches that a first width of the cover is less than a second width of the floorplate, and a width of the mounting plate is less than the width of the cover.
As for claims 10-12, Iulita teaches that a ratio of a length of the mounting plate to a depth of a seat of the chair portion is approximately 0.58; wherein a ratio of a length of the mounting plate a height of a seat of the chair portion 1s approximately 0.52;  wherein a ratio of a depth of a seat of the chair portion to a height of the seat of the chair portion is approximately 0.90.
A for claims 13-15, Iulita teaches a chair portion means; and a base portion means,
the chair portion means affixed to the base portion means and movable in a specified direction with respective to the base portion means
wherein the base portion means includes a support member means and a floorplate assembly means, the floorplate assembly including a slide portion means and a floorplate means, the slide portion means including a mounting means and a cover means, the mounting means movable as constrained by the cover means to position the chair portion means and further including a connector means.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iulita (U.S. Patent No. 9,532,655 B2) in view of Corrick et al (U.S. Patent Application Publication No. 2021/0106140 A1).
Iulita teaches the structure substantially as claimed but does not spicy that it includes a  speaker.
				
    PNG
    media_image4.png
    235
    119
    media_image4.png
    Greyscale

However, Corrick et al teach a similar chair that includes a speaker, which is a feature well known in gaming chairs. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/            Primary Examiner, Art Unit 3636